71 So.3d 318 (2011)
James J. DAVIDSON, III, Kimberly Kay Davidson, now married to A. Hartie Spence and/or the Kimberly Kay Davidson Trust, James J. Davidson, IV now married to Kim Thibodeaux and/or the James J. Davidson, IV Trust, Lynda Leiagh Davidson now married to Scott A. Jones and/or the Lynda Leigh Davidson Trust and Virginia Holland Davidson now married to Adam Hoovr and/or the Virginia Holland Davidson Trust. da
v.
The COMMISSIONER OF CONSERVATION, James H. Welsh and/or the Office of and/or Department of Conservation a Division of the Department of Naturaul Resources, the Department of Naturaul Resources of the State of Louisiana, the State of Louisiana and/or Gary Ross, the Assistant Secretary to the Commissioner.
No. 2011-C-1590.
Supreme Court of Louisiana.
October 7, 2011.
Denied.